Citation Nr: 0711884	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This case comes to the Board based on a claim to re-open 
service connection for PTSD received in January 2001.  The 
record reflects that after several failed attempts in 2001 to 
find the veteran's claim folder, the folder was rebuilt.  The 
original claims folder has still not been found.  Due to the 
apparent loss of the original claim folder, the RO decided 
the veteran's PTSD claim on a de novo basis by rating action 
dated in December 2002 and February 2003.  Because a de novo 
review is more favorable to the veteran, the Board finds that 
the veteran is not prejudiced by the decision not to decide 
the case on a "new and material" basis.  The Board also 
notes that all notices received by the veteran have contained 
what information is needed to establish his service 
connection claim (See Duty to Assist portion of this 
decision).


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors remain uncorroborated.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires a specific diagnosis 
consistent with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV); a verified stressor; and competent medical 
evidence that the stressor is the cause of PTSD.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2005).  This claim is denied on the 
basis of the lack of an adequately verified stressor.  Here, 
VA must focus upon adequate verification because the record 
does not show the veteran's engagement in combat against the 
enemy.  If the evidence establishes combat activity -- such 
as by official record of such activity (e.g., award of the 
Combat Infantryman Badge, Purple Heart Medal, or Bronze Star 
with "V" device for valor) -- and the claimed stressor is 
related thereto, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's testimony 
alone may establish the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

A PTSD diagnosis is in effect.  The evidentiary gap here is 
the lack of an adequately corroborated PTSD stressor that 
supports that diagnosis.  38 C.F.R. § 3.304(f) (2006).  The 
law provides: "Just because a physician or other health 
professional accepted appellant's description of his . . . 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

A determination as to whether a claimant is a combat veteran 
is key in a PTSD claim because he is entitled to have his lay 
stressor allegation accepted, without corroboration, if he 
had engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998). The U. S. Court of Appeals for Veterans Claims 
(Court) held that:

[w]here it is determined, through recognized 
military citations or other supportive evidence, 
that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such 
combat, [his] lay testimony regarding claimed 
stressors must be accepted as conclusive as to 
their actual occurrence and no further development 
for corroborative evidence will be required, 
provided that [his] testimony is found to be 
"satisfactory," e.g., credible, and "consistent 
with the circumstances, conditions, or hardships of 
[combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran had 
engaged in combat with the enemy.  See Zarycki.

Here, combat activity is not shown based on a combat-specific 
service award.  The record reflects active duty periods in 
the Army from November 1962 to March 1970.  Specifically, 
service personnel records reflect Korean foreign service from 
April 1963 to May 1964, Vietnam foreign service from May 1965 
to May 1966 and foreign service in Germany from January to 
July 1968.  The veteran has claimed that his stressor 
occurred during Vietnam service.  Thus, the only service 
period that could be the basis for a Vietnam War combat 
stressor is his service from May 1965 to May 1966.  The 
service personnel records concerning the veteran's service 
document the award of several citations, including the Armed 
Forces Expeditionary Medal (AFEM) for Vietnam service, the 
National Defense Service Medal and the Good Conduct Medal, 
but no combat-specific award is listed therein.  

The veteran contends that, while he was stationed in Vietnam 
near the Cambodian border from May to September 1965, he was 
stationed in a small out post in the jungle with less than 
thirty soldiers who guarded a presumed CIA operation.  The 
veteran described going out on patrols and encountering many 
traumatizing attacks where some of his buddies were killed by 
sniper fire and booby traps.  He reported severely 
traumatizing events that reportedly caused him physical 
revulsion.  He noted friends in the mountain guard killed by 
booby traps and "punjie sticks."  He reported that, at 
times, when his comrades were killed, he witnessed their 
dismembered body parts.  In November 2000, during VA PTSD 
evaluation, the veteran reported that one of his comrades was 
killed within feet of him by sniper fire, and he witnessed a 
fellow soldier screaming while being killed by a poisoned 
booby trap or a contaminated "punjie stick."  During the 
2000 VA examination, he also reported that he was traumatized 
by having to burn down friendly villages of South Vietnamese 
that he had been taking care of due to enemies harboring 
within.  The veteran also contends that he was a fuel truck 
driver who transported fuel for helicopters.  In this 
occupation, he noted that he was exposed to enemy fire and 
witnessed horrific death of the mountain guards and enemy 
soldiers.  

The veteran's service personnel records indicate his military 
occupational specialty (MOS) during his Vietnam service from 
May 1965 to May 1965 was a security guard.  This MOS, viewed 
in the context of his above stressor allegation, does not 
conclusively establish combat activity or that he was 
definitely in a combat zone.  However, it does not rule out 
combat, or even the possibility that the veteran could have 
experienced significant stress during service, such that he 
was in a combat-like environment.

The service personnel records concerning the Vietnam service 
period of May 1965 to May 1966 document the veteran's 
involvement in the Vietnam Defense Campaign and the Vietnam 
Counteroffensive, neither of which is conclusive of combat 
service.  The law is clear that uncorroborated allegations 
of, e.g., proximity to a combat area, without more, is 
insufficient to establish combat service.  VA's Office of 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the veteran must have personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (65 
Fed. Reg. 6,257 (2000)).  The fact that the veteran served in 
or near a "combat zone" does not necessarily mean that he 
himself engaged in combat against the enemy.  Id.  Moreover, 
a general statement in service personnel records that he 
participated in a particular operation or campaign would not, 
alone, establish that he had combat service because the terms 
"operation" and "campaign" encompass combat and non-combat 
activities.  Id.  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).

The veteran's claimed stressor must be verified because the 
record does not establish his personal engagement in combat 
against the enemy based on an official military record, such 
as evidence of award of a combat citation.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the requirement of 
"credible supporting evidence" means that "the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value, and the Board is not required 
to accept an uncorroborated account of service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Although the veteran reports that he witnessed firsthand 
death of his comrades in Vietnam, he has been unable to 
actually identify a casualty to be verified.  The death of 
U.S. soldiers, if specifically identified, could be the basis 
for corroboration, but the information he provided did not 
include any verifiable names.  Further, the veteran was not 
able to name a particular mission or verifiable combative 
event.

The veteran contends that he was treated for anxiety and 
emotional problems in service which support the contention 
that his service experience was stressful causing PTSD.  The 
service medical records do reveal that the veteran sought 
treatment in November 1968 for complaints of nausea, vomiting 
and loss of weight, with an impression of psychosomatic 
and/or peptic acid disease.  While the veteran then reported 
that he had had these symptoms twice previously while in the 
Army, there is no indication that this isolated treatment for 
questionable psychosomatic symptomatology was related to his 
Vietnam service some 2 or 3 years earlier.  Moreover, the 
available service medical records do not reflect treatment 
for physical injury sustained as a result of hostile fire, 
and the veteran himself does not report such injury to his 
person.  Such negative evidence is probative.  As discussed, 
the veteran contends that he was under attack multiple times 
and that these attacks posed such danger that soldiers died.  
Yet he himself apparently never sustained any injury at all, 
even when he purportedly was in such proximity to danger of 
injury, whether from enemy fire, booby traps, land mines, 
"punjie sticks" or snipers and mere feet from comrades 
killed. (See veteran's statements and stress letter dated in 
December 2002 and June 2003 and November 2000 VA PTSD 
evaluation).  

For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor, such as a veteran's direct, 
personal involvement in the stressful incident, may not be 
necessary in some circumstances).  The Board has considered 
the totality of the evidence bearing Pentecost in mind, but 
finds that the record does not sufficiently corroborate the 
stressor allegations for the reasons set forth above.  To the 
extent the alleged stressors are not sufficiently detailed or 
not of a nature conducive to corroboration (like lack of the 
name of a U.S. casualty that can be verified), the veteran 
does bear the burden of advancing information about such 
incidents to enable VA to corroborate them.

Accordingly, the evidence does not sufficiently support a 
conclusion that the veteran personally engaged in combat, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence that the alleged 
stressor actually occurred to warrant service connection.  
See Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing 
Moreau, 9 Vet. App. at 395).  Nor has the veteran advanced 
the occurrence of a non-combat-specific stressor, in the 
alternative, sufficient to permit further corroboration 
efforts.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of- 
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's August 2002 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the December 2002 rating 
decision, and the January 2003 letter was timely mailed 
before the February 2003 rating decision.  The letters 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
PTSD claim.  See Quartuccio.  The veteran was also notified 
on numerous other occasions in June 2003, January 2004, and 
May 2005 of what was needed to support his service connection 
claim for PTSD.  Furthermore, the rating decisions of 
February 2003 and the subsequent July 2004 Statement of the 
Case (SOC) also set forth the deficiencies in the veterans 
case and what was needed to prevail on the merits.

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the service connection claims, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in failing to provide this notice.  
Thus, the failure to provide this notice is harmless error.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service, private, and VA medical records have been associated 
with the claims file, and he was afforded two VA examinations 
in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


